United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, CENTRAL CARRIER
ANNEX, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1361
Issued: March 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2011 appellant filed a timely appeal from an April 14, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA), and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this schedule award case.
ISSUE
The issue is whether appellant has greater than one percent impairment to her left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
On August 20, 2009 appellant, then a 51-year-old clerk, filed a traumatic injury claim
alleging that while casing mail that day she experienced painful movement in her wrist and
fingers. OWCP accepted her claim for sprain of the left elbow and forearm, ulnar collateral
1

5 U.S.C. § 8101 et seq.

ligament. On January 5, 2011 OWCP updated the acceptance of appellant’s claim to include
sprain of the left wrist interphalangeal and left radial styloid tenosynovitis.
On November 12, 2009 appellant underwent surgery for repair and reconstruction of the
ulnar collateral ligament of the left thumb and release of the first dorsal compartment and
tenolysis of the left wrist. In reports dated September 1 and November 17, 2010, Dr. Tariq B.
Ifikhar, appellant’s treating orthopedic surgeon, noted that appellant underwent surgery for the
repair and reconstruction of the ulnar collateral ligament of the left thumb, along with release of
the first dorsal compartment and tenolysis of the left wrist. He noted that she was doing well and
did not complain of any particular problem. Dr. Tariq B. Ifikhar noted essentially unremarkable
examinations with good healing, good strength and range of motion and with neurovascular
status intact.
On August 12, 2010 appellant filed a claim for a schedule award. OWCP referred her
case to an OWCP medical adviser for a determination of permanent impairment under the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009). In a February 7, 2011 report, the medical adviser noted that Dr. Ifikhar’s reports
indicated an unremarkable physical examination. He therefore found that given appellant’s
residual subjective complaints of weakness, he recommended awarding one percent impairment
of the left upper extremity pursuant to Table 15-3, page 395 of the A.M.A., Guides. Dr. Ifikhar
noted that there would be no change in this award with use of the net adjustment formula.
On April 14, 2011 OWCP issued a schedule award for one percent permanent impairment
of the left upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations,3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.4 As of May 1, 2009, the sixth edition
of the A.M.A., Guides is used to calculate schedule awards.5
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX) which is then adjusted by grade modifiers based on Functional History (GMFH), Physical

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

2

Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through the medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.7
ANALYSIS
OWCP accepted appellant’s claim for sprain of the left elbow and forearm and ulnar
collateral ligament, sprain of the left wrist interphalangeal and left radial tenosynovitis.
Appellant underwent surgery for repair and reconstruction of the ulnar collateral ligament of the
left thumb and release of the first dorsal compartment and tenolysis of the left wrist. Her treating
physician, Dr. Ifikhar, noted unremarkable examinations postsurgery on September 1 and
November 17, 2010.
Appellant requested a schedule award. OWCP referred appellant’s case to the medical
adviser, who applied Table 15-3 of the A.M.A., Guides,8 which addresses impairment in the
wrists, and determined that appellant had one percent impairment of her left upper extremity.
The medical adviser concluded that appellant had one percent impairment based on subjective
complaints of weakness and noted that there would be no change to this award with use of the
net adjustment formula. He failed, however, to explain how he reached his conclusion. The
sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation. It requires
identifying the impairment class for the diagnosed condition, which is then adjusted by grade
modifiers based on functional history, physical examination and clinical studies.9 OWCP’s
medical adviser identified only the table and provided a minimal explanation of the diagnosis
category and no evaluation of the grade modifiers. As discussed, grade modifiers should be
considered for functional history, physical examination and clinical studies and these grade
modifiers can change the extent of a given impairment rating.10 Consequently, the Board finds
that the opinion of OWCP’s medical adviser requires further clarification on the issue of
appellant’s left upper extremity impairment. The case is remanded for proper application of the
A.M.A., Guides and, if necessary, further development of the evidence. Following such further
development as OWCP deems necessary, it should issue a de novo decision.

6

A.M.A., Guides 494-531.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
8

A.M.A., Guides 395.

9

Id. at 405-12.

10

Id.; R.O., Docket No. 10-2143 (issued August 15, 2011).

3

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2011 merit decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 14, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

